         Case 2:20-cv-04560-JDW Document 21 Filed 03/23/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 STEVEN WILSON
                                                    Case No. 2:20-cv-04560-JDW
               Plaintiff,

        v.

 THOMAS WOLF,

               Defendant.

                                            ORDER

       AND NOW, this 23rd day of March, 2021, upon consideration of Defendant’s Motion to

Dismiss Plaintiff’s Amended Complaint (ECF No. 17), for the reasons stated in the accompanying

Memorandum, it is ORDERED that the Motion is GRANTED. Plaintiff’s claims are

DISMISSED WITH PREJUDICE.

       The Clerk of Court shall mark this case closed for statistical purposes.

                                             BY THE COURT:


                                             /s/ Joshua D. Wolson
                                             HON. JOSHUA D. WOLSON
                                             United States District Judge
